Exhibit 99.1 CET 21 spol. s r.o. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS AT 31 MARCH 2 TABLE OF CONTENTS Unaudited Condensed Consolidated Balance Sheets as at March 31, 2012 and December 31, 2011 2 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2012 and 2011 3 Unaudited Condensed Consolidated Statements of Equity for the three months ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 1 CET 21 spol. s r.o. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s) March 31, December 31, ASSETS Current assets Cash and cash equivalents Accounts receivable, net (Note 6) Program rights, net (Note 5) Prepaid programming Other current assets (Note 7) Total current assets Non-current assets Property, plant and equipment, net (Note 8) Program rights, net (Note 5) Goodwill (Note 3) Broadcast licenses and other intangible assets, net (Note 3) Other non-current assets (Note 7) Total non-current assets Total assets March 31, December 31, LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities (Note 9) Other current liabilities (Note 10) Total current liabilities Non-current liabilities Long-term debt – related parties (Note 4) Long-term debt – third parties (Note 4) Other non-current liabilities (Note 10) Total non-current liabilities EQUITY Share capital 22 22 Additional paid in capital Retained earnings Accumulated other comprehensive income Total CET 21 spol. s r.o. shareholders' equity Noncontrolling interest ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 2 CET 21 spol. s r.o. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s) For the three months ended March 31, 2012 March 31, 2011 Net revenues Operating expenses: Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles (Note 3) Cost of revenues Selling general and administrative expenses Operating income Interest income 95 53 Interest expense (Note 11) ) ) Foreign currency exchange gain, net Change in fair value of derivatives (Note 12) Other (expense) / income ) 11 Income / (loss) before provision for income taxes ) Provision for income taxes ) ) Net income / (loss) ) Net loss attributable to noncontrolling interest 3 6 Net income / (loss) attributable to CET 21 spol. s r.o. ) Net income / (loss) ) Currency translation adjustment Comprehensive income Comprehensive loss attributable to noncontrolling interest ) (6 ) Comprehensive income attributable to CET 21 spol. s r.o. The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 CET 21 spol. s r.o. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (US$ 000’s) Share capital Additional paid in capital Retained earnings Accumulated other comprehensive income Noncontrolling interest Total Equity Balance, December 31, 2011 22 ) Net income / (loss) - - - (3 ) Currency translation adjustment - - - ) Balance, March 31, 2012 22 ) Share capital Additional paid in capital Retained earnings Accumulated other comprehensive income Noncontrolling interest Total Equity Balance, December 31, 2010 22 5 Net loss - - ) - (6 ) ) Currency translation adjustment - Balance, March 31, 2011 22 (1 ) The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 CET 21 spol. s r.o. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) For the three months ended March 31, 2012 March 31, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net income / (loss) ) Adjustments to reconcile netincome to net cash generated from operating activities: Depreciation and amortization Loss / (gain) on disposal of fixed assets 91 (3 ) Foreign currency exchange gain, net ) ) Change in fair value of derivatives ) ) Net change in: Accounts receivable ) Program rights ) ) Other assets ) Accounts payable and accrued liabilities Income taxes payable ) ) Other current liabilities Net cash (used in) / generated from operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment ) ) Proceeds from disposal of property, plant and equipment 14 3 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Drawing of Revolving Credit Facility - - Proceeds from credit facilities - - Payments made on credit facilities - - Payments made on loans from related parties - - Distributions paid - - Net cash used in financing activities - - Impact of exchange rate fluctuations on cash Net (decrease) / increase in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 CET 21 spol. s r.o. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s) 1. ORGANIZATION AND BUSINESS CET 21 spol. s r.o. (including its consolidated subsidiaries, the “CET Group”) is 99.996% owned by CME Media Enterprises B.V. (“CME BV”) and 0.004% owned by CME Investments B.V. (“CME Investments”), which are both wholly owned subsidiaries of Central European Media Enterprises Ltd. (“CME Ltd.”). The CET Group was comprised of the following significant legal entities as at March 31, 2012: Group Name Effective Voting Interest Jurisdiction of Organisation Type of Affiliate CET 21 spol. s r.o. (“CET 21”) Czech Republic Parent Media Pro Pictures s.r.o. (“MPP Praha”) 100.00% Czech Republic Subsidiary Čertova nevěsta, s.r.o. (“Certova nevesta”) 51.00% Czech Republic Subsidiary CME Slovak Holdings B.V. (“CME Slovak Holdings”) 100.00% Netherlands Subsidiary A.R.J., a.s. 100.00% Slovak Republic Subsidiary MARKÍZA-SLOVAKIA, spol. s r.o. (“Markiza”) 100.00% Slovak Republic Subsidiary Media Pro Slovakia, spol. s r.o. (“MPS”) 100.00% Slovak Republic Subsidiary MEDIA INVEST, spol. s r.o. 100.00% Slovak Republic Subsidiary CME Ltd., the ultimate parent of the CET Group, is a Bermuda corporation that was formed in June 1994 and its assets are held through a series of Dutch and Curaçao holding companies.CME Ltd. is a media and entertainment company operating leading broadcast, production and distribution, and new media businesses in Central and Eastern Europe. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). The functional currency of the CET Group is the Czech Koruna. The condensed consolidated financial statements are presented in US Dollars (US$). The main exchange rates against the US Dollar used in the preparation of the condensed consolidated balance sheets and condensed consolidated statements of operations are: Condensed consolidated balance sheets Condensed consolidated statements of operations March 31, 2012 December 31, 2011 March 31, 2012 March 31, 2011 CZK EUR 6 Basis of Presentation The CET Group is an integrated part of CME Ltd. These unaudited condensed consolidated financial statements have been prepared on a “carve-out” basis from the consolidated financial statements of CME Ltd. to represent the financial position and performance of the CET Group as if it had existed on a stand-alone basis as at March 31, 2012 and for the three months ended March 31, 2012 and 2011. The unaudited condensed consolidated financial statements have been derived by extracting the assets, liabilities, revenues and expenses directly attributable to the CET Group from the assets, liabilities, revenues and expenses reflected in the accounting records of CME Ltd. on a legal entity basis.The CET Group eliminates from its financial results all intercompany transactions between entities included in the condensed consolidated financial statements. The unaudited condensed consolidated financial statements included herein may not necessarily be indicative of the CET Group’s financial position, results of operations, or cash flows had the CET Group operated as a separate entity during the periods presented or for future periods. These unaudited condensed consolidated financial statements reflect all of the assets, liabilities, revenues, expenses, and cash flows of the CET Group after the elimination of intergroup accounts and transactions. The CET Group consolidates the financial statements of entities in which it holds at least a majority voting interest and entities in which it holds less than a majority voting interest but over which it has the ability to exercise control. Entities in which the CET Group holds less than a majority voting interest but over which it exercises significant influence are accounted for using the equity method. Other investments are accounted for using the cost method. The CET Group’s investments are reviewed annually for impairment, or whenever events or changes in circumstances indicate that the carrying value of the investment may not be recoverable. The preparation of the condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting year.Actual results could differ from those estimates. The accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2012 do not include all of the information and note disclosures required by US GAAP. Amounts as of December 31, 2011 included in the unaudited condensed consolidated financial statements have been derived from audited consolidated financial statements of the CET Group as of that date. The significant accounting policies have not changed since December 31, 2011. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with US GAAP. The condensed consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. Program Rights During the third quarter of 2011, we concluded a comprehensive examination of the appropriateness of our purchased program rights policy. This review included a study of the relative value generated by all runs of a license in past periods. It was concluded that the existing allocation for films and series with an estimated two runs of 65% on showing the first run and 35% on showing the second run was still appropriate. However, past performance showed that content with an estimated three runs generated more relative value on the third run than our previous estimate. Consequently, from July 1, 2011 these titles were amortized 50% on showing the first run, 28% on showing the second run and 22% on showing the third run. The impact of this change is a lower amortization charge of approximately US$ 0.9 million in the three months ended March 31, 2012. 7 Goodwill On January 1, 2012, we adopted guidance issued in September 2011 to simplify how entities test goodwill for impairment by providing an option to first assess qualitative factors to determine whether the existence of events or circumstances indicates that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is not necessary. The adoption of this guidance may impact how we perform our goodwill testing, but not the amount of impairment recognized in the financial statements if goodwill is found to be impaired. Financial Instruments On January 1, 2012, we adopted guidance issued in May 2011, which represents clarifications of common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP. It also includes instances where a particular principle or requirement for measuring fair value has changed. The adoption of this guidance did not have a material impact on our financial position, results of operations or cash flows, but did result in additional disclosure. Fair value of financial instruments The carrying value of financial instruments, including cash, accounts receivable, accounts payable, accrued liabilities, and credit facilities approximate their fair value due to the short-term nature of these items.The fair value of our long-term debt is included in Note 4, “Debt”. Recent Accounting Pronouncements Guidance was issued in July 2012, which is intended to simplify how entities test indefinite-lived intangible assets for impairment by providing an option to first assess qualitative factors to determine whether the existence of events or circumstances indicates that it is more likely than not that the indefinite-lived asset is impaired. If an entity determines it is not more likely than not that the indefinite-lived intangible asset is impaired, then performing the two-step impairment test is not necessary. The guidance is effective for annual and interim impairment tests performed for fiscal years beginning after September 15, 2012. The adoption of this guidance may impact how we perform our impairment testing, but not the amount of impairment recognized in the financial statements if indefinite-lived intangible assets are found to be impaired. 3. GOODWILL AND INTANGIBLE ASSETS Changes in the carrying amount of the goodwill for the three months ended March 31, 2012 are as follows: Goodwill: Balance, December 31, 2011 $ Foreign currency movement Balance, March 31, 2012 $ The CET Group did not have any accumulated impairment losses on goodwill as at March 31, 2012. No goodwill is expected to be deductible for tax purposes. 8 Broadcast licenses and other intangible assets: The net book value of the CET Group’s broadcast licenses and other intangible assets as at March 31, 2012 and December 31, 2011 is summarized as follows: Broadcast licenses Trademarks Customer Relationships Other Total Balance, December 31, 2011 $ Amortization ) - ) - ) Foreign currency movements 94 Balance, March 31, 2012 $ Broadcast licenses have an economic useful life of, and are amortized on a straight-line basis over, 13 to 20 years. Customer relationships are deemed to have an economic useful life of, and are amortized on a straight-line basis over 14 years.Trademarks have an indefinite life, with the exception of those acquired trademarks which we do not intend to use, which have an economic life of, and are being amortized over, between two and five years using the declining balance method. The gross value and accumulated amortization of broadcast licenses and other intangible assets was as follows at March 31, 2012 and December 31, 2011: March 31, December 31, Gross value $ $ Accumulated amortization ) ) Net book value of amortized intangible assets $ $ Indefinite-lived intangible assets Net book value of intangible assets $ $ 4. DEBT The CET Group’s total debt comprised the following as at March 31, 2012 and December 31, 2011: Carrying Value Fair Value March 31, December 31, March 31, December 31, Original Notes $ Secured revolving credit facility (b) Capital leases (c) - - Long-term debt to related parties (d-e) $ Long-term debt – third parties March 31, December 31, Original Notes $ $ Secured revolving credit facility (b) Capital leases (c) - Total long-term debt - third parties $ $ 9 Original Notes On October 21, 2010, CET 21 issued EUR 170.0 million (US$ 227.1 million) of 9.0% Senior Secured Notes due 2017 (the “Original Notes”).The Original Notes mature on November 1, 2017. Interest is payable semi-annually in arrears on each May 1 and November 1. The fair value of the Original Notes as at March 31, 2012 and December 31, 2011 was calculated by multiplying the outstanding debt by the traded market price. This measurement of estimated fair value uses Level 2 inputs as described in Note 12, "Financial Instruments and Fair Value Measurements". The Original Notes are secured senior obligations of CET 21 and rank equally with CET 21’s obligations under the Secured Revolving Credit Facility (defined below). The Original Notes rank pari passu with all existing and future senior indebtedness of CET 21 and are effectively subordinated to all existing and future indebtedness of our other subsidiaries. The amounts outstanding are guaranteed by CME Ltd. and by it’s wholly-owned subsidiaries Central European Media Enterprises N.V. (“CME NV”), CME BV, CME Investments, CME Slovak Holdings and Markiza and are secured by a pledge of the shares of CME NV, CME BV, CET 21, CME Slovak Holdings and MPP Praha, as well as an assignment of certain contractual rights. The terms of the Original Notes restrict the manner in which CET 21’s business is conducted, including the incurrence of additional indebtedness, the making of investments, the payment of dividends or the making of other distributions, entering into certain affiliate transactions and the sale of assets. In the event that (A) there is a change in control by which (i) any party other than certain of CME Ltd.’s present shareholders becomes the beneficial owner of more than 35% of CME Ltd.’s total voting power; (ii) CME Ltd. agrees to sell all or substantially all of its operating assets; or (iii) there is a change in the composition of a majority of CME Ltd.’s Board of Directors; and (B) on the 60th day following any such change of control the rating of the Original Notes is either withdrawn or downgraded from the rating in effect prior to the announcement of such change of control, CET 21 can be required to repurchase the Original Notes at a purchase price in cash equal to 101.0% of the principal amount of the Original Notes plus accrued and unpaid interest to the date of purchase. The Original Notes are redeemable at the option of CET 21, in whole or in part, at the redemption prices set forth below: From: Fixed Rate Notes Redemption Price November 1, 2014 to October 31, 2015 % November 1, 2015 to October 31, 2016 % November 1, 2016 and thereafter % Prior to November 1, 2013, up to 35.0% of the original principal amount of the Original Notes can be redeemed at a price of 109.0% of the principal amount, plus accrued and unpaid interest if certain conditions are met. Certain derivative instruments, including redemption call options and change of control and asset disposition put options, have been identified as being embedded in the Original Notes but as they are considered clearly and closely related to the Original Notes, they are not accounted for separately. Credit Facilities (a) As at March 31, 2012, and December 31, 2011, there were no drawings outstanding under a CZK 300.0 million (approximately US$ 16.2 million) working capital credit facility with Factoring Česká spořitelna (“FCS”). This facility is secured by a pledge of receivables under a factoring agreement with FCS and is available indefinitely, subject to a three-month notice period. The facility bears interest at one-month PRIBOR plus 2.5% for the period that actively assigned accounts receivable are outstanding. 10 (b) On October 21, 2010, CET 21 entered into a five-year CZK 1.5 billion (US$ 81.0 million) secured revolving credit facility (the “Secured Revolving Credit Facility”) with BNP Paribas S.A., J.P. Morgan plc, Citigroup Global Markets Limited, ING and Česká spořitelna, a.s. (“CSAS”), as mandated lead arrangers and original lenders, BNP Paribas S.A., as agent, BNP Paribas Trust Corporation UK Limited, as security agent, and CME Ltd., CME NV, CME BV, CME Investments, CME Slovak Holdings and Markiza as the original guarantors. Interest under the facility is calculated at a rate per annum of 5.0% above Prague Interbank Offered Rate ("PRIBOR") for the relevant interest period (the applicable rate at March 31, 2012 and December 31, 2011 was 6.24% and 5.97%, respectively). The Secured Revolving Credit Facility will decrease to CZK 750.0 million (US$ 40.5 million) on the fourth anniversary of the signing date. Drawings under the facility by CET 21 are expected to be used for working capital requirements and for general corporate purposes. The Secured Revolving Credit Facility contains customary representations, warranties, covenants and events of default. The covenants include limitations on CET 21's ability to incur additional indebtedness, create liens, make disposals and to carry out certain other types of transactions. Drawings on the Secured Revolving Credit Facility amounted to CZK 1.5 billion (approximately US$ 81.0 million) as at March 31, 2012 and December 31, 2011. As at March 31, 2012, CET 21 had an interest rate swap to hedge the interest rate exposure on the future outstanding principal under the Secured Revolving Credit Facility (see Note 12, “Financial Instruments and Fair Value Measurements”). (c) During the three months ended March 31, 2012, Markiza entered into capital lease contracts for the acquisition of property, plant and equipment. Long-term debt - related parties March 31, December 31, Long-term debt -related parties (d-e) $ $ Total long-term debt - related parties $ $ (d) As at March 31, 2owed CZK 5.4 billion (US$ 291.7 million) to CME Investments (December 31, 2011:CZK 5.4 billion, US$ 291.7 million). The loan agreement was amended on November 3, 2010 so that the maturity date was extended from May 2, 2015 to March 1, 2018 and interest is payable at a fixed rate of 9.25% instead of 9.0%. An amount of CZK 1.5 billion (US$ 85.5 million at the date of repayment) of this loan was repaid in 2011.Interest of CZK 124.9 million (US$ 6.6 million) and CZK 159.6 million (US$ 9.0 million) was incurred on this loan in the three months ended March 31, 2012 and 2011, respectively. Accrued interest of CZK 124.9 million (US$ 6.7 million) and CZK 125.8 million (US$ 6.3 million) was included within accounts payable and accrued liabilities as at March 31, 2012 and December 31, 2011, respectively. (e) As at March 31, 2012, Markiza owed EUR 18.0 million (US$ 24.0 million) to CME Investments (December 31, 2011: EUR 18 million, US$ 24.0 million). The loan agreement was amended on November 5, 2010 so that the maturity date was extended from November 23, 2013 to March 1, 2018 and interest is payable at a fixed rate of 8.0% instead of 7.55%. An amount of EUR 3.0 million (US$ 4.1 million at the date of repayment) was repaid during 2011.Interest of EUR 0.4 million (US$ 0.5 million) and EUR 0.4 million (US$ 0.6 million) was incurred on this loan in the three months ended March 31, 2012 and 2011, respectively. Accrued interest of EUR 0.4 (US$ 0.5 million) and EUR 0.4 million (US$ 0.5 million) was included within accounts payable and accrued liabilities as at March 31, 2012 and December 31, 2011, respectively. The fair value of the long-term debt to related parties as at March 31, 2012 and December 31, 2011 was calculated as the present value of the future cash flows discounted using the rate of return an investor would have required on our debt with other terms substantially similar to the long-term debt to related parties. This measurement of estimated fair value uses Level 2 inputs as described in Note 12, "Financial Instruments and Fair Value Measurements". 11 BMG CME BV has a cash pooling arrangement with Bank Mendes Gans (“BMG”), a subsidiary of ING Bank N.V. (“ING”), which enables CME BV and its wholly owned subsidiaries, including members of the CET Group, to receive credit in respect of cash balances which the wholly owned subsidiaries deposit with BMG. Cash deposited by CME BV’s subsidiaries with BMG is pledged as security against the drawings of other subsidiaries up to the amount deposited. There were cash deposits made by the CET Group in the BMG cash pool of CZK 7.0 million (US$ 0.4 million) and CZK 7.0 million (US$ 0.4 million) as at March 31, 2012 and December 31, 2011, respectively.There were no drawings as at March 31, 2012 and December 31, 2011. At March 31, 2012, the maturity of our Original Notes, credit facilities and capital leases was as follows: $ - Thereafter $ The maturity schedule above includes capital lease commitments of US$ 0.7 million. 5. PROGRAM RIGHTS Program rights comprised the following at March 31, 2012 and December 31, 2011: March 31, December 31, Program rights: Acquired program rights, net of amortization $ $ Less: current portion of acquired program rights ) ) Total non-current acquired program rights $ $ Produced program rights — Feature Films: Released, net of amortization In production - Produced program rights — Television Programs: Released, net of amortization Completed and not released In production Development and pre-production Total produced program rights Total non-current acquired program rights and produced program rights $ $ 12 6. ACCOUNTS RECEIVABLE Accounts receivable comprised the following as at March 31, 2012 and December 31, 2011: March 31, December 31, Unrelated customers $ $ Less allowance for bad debts and credit notes ) ) Related parties Total accounts receivable $ $ Bad debt expense for the three months ended March 31, 2012 and 2011 was US$ 0.1 million and US$ 0.6 million, respectively. At March 31, 2012, CZK 312.7 million (US$ 16.9 million) (December 31, 2011: CZK 719.9 million, US$ 36.1 million), of receivables were pledged as collateral under the Secured Revolving Credit Facility, the Original Notes and the factoring agreement. Of this amount, CZK 227.0 million (US$ 12.3 million) (December 31, 2011: CZK 545.8 million, US$ 27.4 million), of receivables were pledged as collateral under the factoring agreement (see Note 4, “Debt”). 7. OTHER ASSETS Other current and non-current assets comprised the following as at March 31, 2012 and December 31, 2011: March 31, December 31, Current: Other prepaid expenses $ $ Income taxes recoverable 82 Deferred tax VAT recoverable - Capitalized debt costs Other Total other current assets $ $ March 31, December 31, Non-current: Deferred tax $ $ Capitalized debt costs Other 57 2 Total other non-current assets $ $ Capitalized debt costs primarily comprise the costs incurred in connection with the issuance of the Original Notes (see Note 4, “Debt”), and are being amortized over the term of the Original Notes using the straight-line method, which approximates the effective interest method. 13 8. PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment comprised the following as at March 31, 2012 and December 31, 2011: March 31, December 31, Land and buildings $ $ Machinery, fixtures and equipment Other equipment Software licenses Construction in progress Total cost $ $ Less:Accumulated depreciation ) ) Total net book value $ $ Assets held under capital leases (included in the above): March 31, December 31, Machinery, fixtures and equipment $ $
